DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brownlow (US 10,636,357) in view of Zhang (US 2021/0118383).
Regarding claim 1, Brownlow teaches A current detection device, comprising: a plurality of detection circuits (Fig, 1 element 10 shown as plurality in);  wherein the detection circuits each is connected to a respective one of detection lines in a display panel(Fig. 1 Vsense line); and the detection circuit  (Fig. 1 element 10)comprises: a feedback compensation circuit (Fig. 2 current regulator 26)) ; and a current detection circuit (Fig. 2 current integrator element 30); wherein: a first end of the feedback compensation circuit is electrically connected with a predetermined power line in the display panel (Fig. 2 current regulator has op-amp 34 connected to VDD/VSS); a second end of the feedback compensation circuit is electrically connected with a first end of the current detection circuit (Fig. 2 and respective description express how output of op-amp 34 is connected to current integrator 30 through current mirror);  adjustment signal to the first end of the current detection circuit; the first end of the current detection circuit is electrically connected with the respective one detection line in the display panel (Fig. 2 vsense detection line will be electrically connected to integrator element 30 when active): a second end of the current detection circuit is electrically connected with a reference voltage end (Fig. 2 integrator 30 is connected to vref); an output end of the current detection circuit is electrically connected with a signal output end (Fig. 2 integrate output end connected to pixel circuit at vdata); and  the current detection circuit is configured to output a detection signal to the signal output end according to the adjustment signal, a signal on the detection line (vsense) and a signal of the reference voltage end (Fig. 2 shows that integrator element 30 outputs the signal to the pixel circuit). Although Brownlow teaches the limitations as discussed above, he fails to teach the feedback compensation circuit is configured to: generate a noise inversion signal by inverting a noise AC signal generated on the predetermined power line in the display panel.
However in the same field of driving a display device Zhang teaches a method for voltage compensation where a feedback compensation circuit is configured to: generate a noise inversion signal by inverting a noise AC signal generated on the predetermined power line in the display panel ([0003] Fig. 1 and Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Brownlow with the method of driving as taught by Zhang. This combination would allow a device to improve the crosstalk display effect as taught by Zhang [0002]. 
(Fig. 5 R1 and capacitor), an inversion processing circuit (Fig. 1 operational amplifier), wherein when each of the feedback compensation circuit comprises a plurality of noise  extraction circuits, in the same feedback compensation circuit, different noise extraction circuits are electrically connected with different positions of the predetermined power line (duplication of parts); the at least one noise extraction circuit is configured to: extract the noise AC signal at the electrically connected positions of the predetermined power line, and  provide the noise AC signal to the inversion processing circuit; when each of the feedback compensation circuit comprises one noise extraction circuit, the inversion processing circuit is configured to generate the noise inversion signal by inverting the noise signal provided by the noise extraction circuit; or when each of the feedback compensation circuit comprises a plurality of noise extraction circuits, the inversion processing circuit is configured to generate the noise inversion signal by inverting the sum of the noise signals provided by the noise extraction circuits ([0003]); and Brownlow teaches the coupling circuit is configured to: receive the adjustment signal, and couple the adjustment signal to the first end of the current detection circuit(Fig. 2 and respective description express how output of op-amp 34 is connected to current integrator 30 through current mirror. The current mirror being the coupling circuit).
Regarding claim 3, Zhang teaches wherein the noise extraction circuit comprises: a blocking capacitor (Fig. 5 Capacitor); and a first resistor (Fig. 5 element R1); wherein:  a first end of the blocking capacitor is electrically connected with the (power line being Vcom), a second end of the blocking capacitor is electrically connected with a first end of the first resistor; and a second end of the first resistor is electrically connected with the inversion processing  circuit (Fig. 5 shows capacitor connected to R1 connected to inverting end of operational amplifier).
Regarding claim 4, Zhang teaches herein the inversion processing circuit comprises: a second resistor(Fig. 5 resistor R2); and a first operational amplifier (Fig. 5 operational amplifier);  wherein: a negative phase input end of the first operational amplifier is electrically connected with the noise extraction circuit; a positive phase input end of the first operational amplifier is electrically connected with the ground end; a first end of the second resistor is electrically connected with the negative phase input end of the first operational amplifier; and the second end of the second resistor is electrically connected with the output end of the first operational amplifier (fig. 5 shows connections of resistor R2 and operational amplifier) and Brownlow teaches the compensation circuit has an operational amplifier where the output end is electrically connected with the coupling circuit(Fig. 2 and respective description express how output of op-amp 34 is connected to current integrator 30 through current mirror. The current mirror being the coupling circuit).
Regarding claim 9, Brownlow teaches herein: the display panel comprises a display area and a non-display area; the display area comprises a plurality of sub-pixels and the plurality of detection lines (Fig. 1 display area 12 and non-display area 10 with detection lines vsense, 5 wherein each of the sub-pixels comprises a pixel circuit (Fig. 2 element 52 shows pixel/sub-pixel circuit); and one column of the pixel circuits (Fig. 1 vsesne connected to display); the non-display area comprises the predetermined power line; the feedback compensation circuit in each of the detection circuits is electrically connected with the predetermined power line (Power lines VDD/VSS); and the first end of the current detection circuit in each of the detection circuits is electrically connected to a respective one of detection lines in a display panel(Fig. 2 vsense detection line will be electrically connected to integrator element 30 when active).
Regarding claim 10, Zhang teaches wherein the feedback compensation circuit comprises: least one noise extraction circuit (Fig. 5 R1 and capacitor), an inversion processing circuit (Fig. 1 operational amplifier), wherein when each of the feedback compensation circuit comprises a plurality of noise  extraction circuits, in the same feedback compensation circuit, different noise extraction circuits are electrically connected with different positions of the predetermined power line (duplication of parts); the at least one noise extraction circuit is configured to: extract the noise AC signal at the electrically connected positions of the predetermined power line, and  provide the noise AC signal to the inversion processing circuit; when each of the feedback compensation circuit comprises one noise extraction circuit, the inversion processing circuit is configured to generate the noise inversion signal by inverting the noise signal provided by the noise extraction circuit; or when each of the feedback compensation circuit comprises a plurality of noise extraction circuits, the inversion processing circuit is configured to generate the noise inversion signal by inverting the sum of the noise signals provided by the noise extraction circuits ([0003]); and Brownlow teaches the coupling circuit is configured to: receive the adjustment signal, adjustment signal to the first end of the current detection circuit(Fig. 2 and respective description express how output of op-amp 34 is connected to current integrator 30 through current mirror. The current mirror being the coupling circuit).
Regarding claim 11, Zhang teaches compensation circuits comprises a noise extraction circuit, the noise extraction circuit in each of the feedback compensation circuits (Fig. 4 and 5, noise extraction being the capacitor and R1) and Brownlee teaches the compensation circuits electrically connected with the same position in the predetermined power line (Fig. 1 shows plurality of current measurement circuits connected to pixels. Fig. 2 shows the pixels with power lines VDD/VSS.).
Regarding claim 12, Zhang teaches herein when each of the feedback compensation circuit comprises a plurality of noise extraction circuits (Fig. 4 and 5, noise extraction being the capacitor and R1), in the same feedback compensation circuit, different noise extraction circuits are electrically connected with different positions of the predetermined power line (Fig. 1 shows plurality of current measurement circuits connected to pixels. Fig. 2 shows the pixels with power lines VDD/VSS.) It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of noise extraction circuit connected to different positions of the predetermined power line, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 13, Zhang teaches wherein the noise extraction circuit comprises: a blocking capacitor (Fig. 5 Capacitor); and a first resistor (Fig. 5 element R1); wherein:  a first end of the blocking capacitor is electrically connected with the corresponding position of the predetermined power line (power line being Vcom), a second end of the blocking capacitor is electrically connected with a first end of the first resistor; and a second end of the first resistor is electrically connected with the inversion processing  circuit (Fig. 5 shows capacitor connected to R1 connected to inverting end of operational amplifier).
Regarding claim 4, Zhang teaches herein the inversion processing circuit comprises: a second resistor(Fig. 5 resistor R2); and a first operational amplifier (Fig. 5 operational amplifier);  wherein: a negative phase input end of the first operational amplifier is electrically connected with the noise extraction circuit; a positive phase input end of the first operational amplifier is electrically connected with the ground end; a first end of the second resistor is electrically connected with the negative phase input end of the first operational amplifier; and the second end of the second resistor is electrically connected with the output end of the first operational amplifier (fig. 5 shows connections of resistor R2 and operational amplifier) and Brownlow teaches the compensation circuit has an operational amplifier where the output end is electrically connected with the coupling circuit(Fig. 2 and respective description express how output of op-amp 34 is connected to current integrator 30 through current mirror. The current mirror being the coupling circuit).
Allowable Subject Matter
Claims 5-8 and 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 are indicated as allowable based on the coupling circuit elements and their interconnections. Claim 7 and 17 are indicated allowable based on the current detection circuit elements and their interconnections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621